Citation Nr: 1037189	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-26 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The medical evidence of record shows that the Veteran, who 
served in Vietnam, has been diagnosed as having 
Parkinson's disease, a disease which has recently been 
included in the list of diseases presumptively associated 
with herbicide exposure in Vietnam, although a VA-wide 
stay on the adjudication of such claims is currently in 
effect.  See 75 FR 53202 (Aug. 31, 2010) (to be codified 
at 38 C.F.R. § 3.309(e)); Memorandum from the Secretary, 
"Stay of Appeals Affected by New Herbicide-Related 
Presumptions," November 20, 2009.  As a result, the issue 
of service connection for Parkinson's disease has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The Veteran had active service from December 1968 to December 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of 
September 2008.  In March 2010, the veteran appeared at a hearing 
held at the RO before the undersigned (i.e., Travel Board 
hearing).  The medical evidence indicates a diagnostic impression 
of depression on occasion; as a result, the issue has been 
rephrased to reflect consideration of service connection for any 
acquired psychiatric disability, to include PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (The Court pointed out that the 
Veteran is not competent to diagnose his various conditions, in 
concluding, in a case involving service connection for PTSD when 
the record showed diagnoses of other mental conditions, that such 
conditions were part of the claim).  

The issue of service connection for an acquired psychiatric 
disability, to include PTSD, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic right ankle disability was first manifested after 
service, and is not due to in-service sprains, of which there 
were no residuals at separation.

2.  A right knee disability was first shown many years after 
service, and is unrelated to service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by 
active service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A right knee disability was not incurred in or aggravated by 
active service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in February 
2008, prior to the initial adjudication of the claims, the RO 
notified the Veteran of the information necessary to substantiate 
the service connection claims, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
advised of various types of lay, medical, and employment evidence 
that could substantiate the various elements of his service 
connection claims.  He was also provided with information 
regarding ratings and effective dates.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  Service treatment and 
personnel records have been obtained, as have identified VA and 
private medical records.  In October 2009, a VA examination was 
provided, which were based on clinical findings, history by the 
Veteran, and review of the claims file, and contain sufficient 
information and findings for the Board to make an informed 
decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In March 2010, the Veteran testified at a Travel Board hearing.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, such as degenerative joint disease, 
will be rebuttably presumed if manifest to a compensable degree 
within one year after separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
To establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
(nexus) between the current disability and the in-service disease 
or injury (or in-service aggravation).  Holton v. Shinseki, 557 
F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of 
symptomatology since service may also establish service 
connection. 

Where medical expertise is necessary to establish a diagnosis or 
to address questions of medical causation; lay assertions of 
medical status, lay statements do not constitute competent 
medical evidence for these purposes.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, at 1377.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  With respect to the medical opinions, in evaluating the 
probative value of medical opinion evidence, the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may favor 
the opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

A.  Right ankle

The Veteran contends that he injured his ankle while diving for 
cover during a mortar attack in Vietnam.  He contends that the 
ankle has troubled him since that time.  However, on the 
separation examination in July 1972, it was reported that the 
Veteran had sprained his right ankle two times during basic 
training.  The examination noted that he complained of right foot 
pain after exercise, due to previous sprains, but there had been 
no treatment sought, no complications, and no sequelae.  

Private medical records show that the Veteran underwent surgery 
in 2003, with a diagnosis of severe lateral ankle instability.  
He reported having symptoms for "years."  In October 2006, he 
had a large cyst removed from the lateral right ankle.  

On a VA examination in October 2009, the Veteran reported that he 
injured his ankle while running down stairs for cover during a 
mortar attack.  He said it never got better.  He said that after 
service, he sprained his ankle frequently on uneven terrain in 
connection with his post-service work in laying pipe through 
fields.  He also had a history of problems with the left ankle, 
and had undergone surgery on both ankles.  The examiner indicated 
that despite the Veteran's credibility, the lack of medical 
records for 30 years, from 1972 to 2003, made an opinion 
difficult.  The examiner noted that it was pertinent that both 
ankles had what appeared to be a severe Charcot joint deformity, 
and he had severe pain in both ankle.  There was really no 
evidence pointing to significant instability in the right ankle 
during service, and he gave a history of multiple sprains after 
service.  The examiner noted that the separation examination did 
not show instability.  The examiner concluded that it was less 
likely than not that the current right ankle condition was 
incurred in or caused by military service.  

There is no medical evidence to contradict this opinion, which is 
a reasoned, thoughtful analysis and takes into consideration the 
fact that the Veteran is credible, but also such factors as the 
passage of time since service, the lack of any clinical 
instability shown at separation, and the apparent bilateral 
nature of the ankle condition.  Particularly since this 
examination takes into consideration the Veteran's credible 
history, but also includes an analysis of medical factors, the 
Board finds it more probable than the Veteran's history alone.  
In reaching this determination, the Board is mindful that all 
reasonable doubt is to be resolved in the Veteran's favor.  
However, the preponderance of the evidence is against the claim, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  Right Knee Disability

The Veteran contends that his right knee condition, diagnosed as 
degenerative joint disease, developed as result of falls caused 
by the right ankle instability.  Service connection may be 
granted on a secondary basis for a disability which is 
proximately due to or the result of an established service- 
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a disorder which is 
aggravated by a service- connected disability; compensation may 
be provided for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c) (2009); see Allen v. Brown, 8 
Vet. App. 374 (1995).  

However, because service connection for a right ankle disability 
is denied in this decision, service connection is not warranted 
for any condition secondary to the right ankle condition.  It is 
not otherwise shown or indicated that a right knee disability was 
present in service, or that arthritis was present within a year 
thereafter.  Accordingly, as the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, and 
the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  


ORDER

Service connection for a right ankle disability is denied.

Service connection for a right knee disability is denied.


REMAND

Concerning the claim for service connection for an acquired 
psychiatric disability, in his January 2008, the Veteran claimed 
service connection for PTSD, and the claim was developed on that 
basis.  See Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 
2008) (claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims); Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) (a claim must be filed 
in order for any type of benefit to accrue or be paid)  In this 
regard, the Veteran has not specifically claimed service 
connection for any psychiatric disorder other than PTSD.  
Nevertheless, subsequent to the RO's decision, the United States 
Court of Appeals for Veterans Claims (Court) held, in a case 
involving service connection for PTSD when the record showed 
diagnoses of other mental conditions, that such conditions were 
part of the claim, pointing out pointed out that the Veteran is 
not competent to diagnose his various conditions.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, there is medical 
evidence indicating that there may be other psychiatric 
conditions present, in particular, depression.  

The Veteran, however, has not been provided notice of this aspect 
of his claim, and, therefore, to include the issue without 
affording the Veteran an opportunity o submit evidence or 
arguments is potentially prejudicial.  Thus, he must be afforded 
notice of this additional element of his claim, and all indicated 
development undertaken.  Notice and development concerning the 
PTSD aspect of the claim has already been undertaken, and so will 
not be requested below.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all notification and 
development actions required by law for the 
issue of service connection for an acquired 
psychiatric disability, to now include PTSD 
and any other diagnosed psychiatric disorder.  
Specifically: the veteran must be notified 
that other psychiatric disability is included 
as part of his claim for service connection 
for PTSD, and, as to service connection for 
an acquired psychiatric disability, other 
than PTSD, the following must be undertaken:  
*  Provide VCAA notice of the information and 
any medical or lay evidence that is necessary 
to substantiate the claim, and of his and 
VA's respective obligations in obtaining 
various types of evidence.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b);
*  Assist the Veteran by making all 
reasonable efforts to help him obtain 
evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); 
and 
*  Provide an examination if indicated, i.e., 
if the evidence indicates that an acquired 
psychiatric disability, other than PTSD, may 
be associated with the established event, 
injury, or disease in service or with another 
service-connected disability.  38 C.F.R. § 
3.159(c)(4).

2.  After the completion of the above, 
adjudicate the claim for service connection 
for an acquired psychiatric disability to 
include PTSD, and, if the claim remains 
denied, furnish the Veteran and his 
representative with an appropriate SSOC, 
which addresses the expanded issue of service 
connection for an acquired psychiatric 
disability, to include PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


